DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…image projector is arranged to output the image-bearing light onto a surface when the hinge is in a folded position.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 12-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US PG Pub. 20170371160).
Regarding claims 1, 13 and 17, Schultz discloses a wearable head-up display (HMD 10 of fig. 1), comprising: 
an arm (temple member 32 of fig.1) supporting an image projector (para. 0038; a projector 30 is positioned along a portion of frame 58 of HMD 10 that is termed a temple member 32) for outputting image-bearing light (para. 0038; projector 30 is energizable to emit a central projected light beam along a projection axis A3. The output light beam from projector 30 along axis A3 is at an angle that is obtuse with respect to the surface of waveguide 20 shown as portion Q1); and 
a frame (comprising waveguide 20 and coupler 40 and is formed of glass (para. 0035)) supporting a combiner assembly (waveguide 20 and optical coupler 40 of fig. 1), wherein the frame (20 and 40) is hingeably attached to the arm (32) by a hinge (Schultz discloses in para. 0013; “…present disclosure provide light coupling solutions that are compatible with the general form factor of eyeglasses…” and eyeglasses typically have springs that attach the arm/temple to the glass or frame that encompasses the glass), such that the combiner assembly (20 and 40) is arranged to receive the image-bearing light output by the image projector when the hinge is in an unfolded position (illustrated in fig. 1).

Regarding claims 2, 14 and 18, Schultz discloses herein the image projector (30) comprises a light source (para. 0038; Projector 30 can be a pico-projector, for example, using solid-state light sources) and a microdisplay (para. 0038; some type of beam modulation, such as from a micromirror array or Digital Light Processing (DLP) device from Texas Instruments), arranged such that the microdisplay is illuminated by the light source to output the image-bearing light (pico-projectors function by illuminating a modulation device with light from a light source).

Regarding claims 3, Schultz discloses wherein the image projector (30) comprises at least one collimation optic for directing the outputted image-bearing light (para. 0008; the image is viewed and image source size, and in part on the divergence of the image source and/or the collimation of the light after its emission by the image source).

Regarding claim 5, Schultz discloses wherein the combiner assembly comprises one or more of an output waveguide (20), a prism (para. 0041; optical coupler 40 arranged as a prism 44), a diffraction grating (grating 38a of fig. 4), and a mirror array for directing the received light (para. 0045; gratings 38b and 38c of fig. 4; gratings can be both reflective and transmissive and the reflective portion can be interpreted to be a mirror).

Regarding claim 6, Schultz discloses wherein the combiner assembly is arranged to direct the received light to a user's eye (illustrated in fig. 1; para. 0037; the resulting output beam 28 is similarly oriented at an acute angle with respect to portion Q1 and thus oblique with respect to normal N from the waveguide 20 surface and the output beam 28 is directed back toward the eye).

Regarding claim 12, Schultz discloses wherein the image projector comprises a processing device (para. 0038; projector 30 can be a pico-projector, for example, using solid-state light sources and some type of beam modulation, such as from a micromirror array or Digital Light Processing (DLP) device from Texas Instruments.  A projector of this type requires a processing device to process data indicative of the image produced) for receiving and processing data indicative of the image produced by the image-bearing light.

Regarding claims 16 and 20, Schultz discloses wherein the arm is a first arm (temple 32 of fig. 1) and the hinge is a first hinge (Schultz discloses in para. 0013; “…present disclosure provide light coupling solutions that are compatible with the general form factor of eyeglasses…” and eyeglasses typically have springs that attach the arm/temple to the frame and the frame encompasses glass), the system further including a second arm hingeably attached to the frame by a second hinge, such that the wearable head-up display system has the form factor of eye glasses (0013; “…present disclosure provide light coupling solutions that are compatible with the general form factor of eyeglasses…” and eyeglasses typically have first and second arms/temples which connect to the frame that encompasses glass).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US PG Pub. 20170371160) herein referred to as Schultz ‘160 as applied to claim 1 above, and further in view of Schultz et al. (US PG Pub. 20200278554).
Regarding claims 4, 15 and 19, Schultz ‘160 discloses a wearable head-up display (HMD 10 of fig. 1) that has a frame (comprising waveguide 20 and coupler 40 and is formed of glass (para. 0035)).
Schultz ‘160 fails to teach wherein the frame is hingeably attached to the arm at a location between the collimation optic and the combiner assembly.
Schultz discloses wherein the frame (waveguide 22 of fig. 8) is hingeably attached to the arm (para. 0050; hinge 88 allows the waveguide 22 to be pivoted about a vertical axis) at a location between the collimation optic and the combiner assembly (para. 0011; the collimation optic is the out-coupling diffractive optic).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the HMD device of Schultz ‘160 with the arrangement of Schultz in order to allow for better positioning of the virtual image in the user's line of sight (Schultz para. 0050).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US PG Pub. 20170371160) as applied to claim 1 above, and further in view of Meisenholder (US Pat. 9,482,883).
Regarding claims 7 and 8, Schultz discloses a wearable head-up display (HMD 10 of fig. 1).
Schultz fails to teach comprising a locking mechanism to retain the wearable head-up display in the unfolded position.
Meisenholder discloses comprising a locking mechanism (first and second magnets 344 and 354 of fig. 6) to retain the wearable head-up display in the unfolded position (col. 14 lines 30-37; the disclosed connectors can include a magnet or a material that is attracted to a magnetic field. The magnet (or attractable material) can facilitate coupling of the external source to the connector. The eyewear can further include a hinge assembly coupling the frame to the temple, where the connection portions include one or more hinge projections configured to receive a pin of the hinge assembly).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the HMD device of Schultz with the magnets of Meisenholder in order to prevent accidental disconnection from the battery.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US PG Pub. 20170371160) in view of Border et al. (US PG Pub. 20120212398).
Regarding claim 9, Schultz discloses a wearable head-up display (HMD 10 of fig. 1).
Schultz fails to teach wherein the image projector is arranged to stop outputting light when the hinge is not in the unfolded position.
Border discloses wherein the image projector is arranged to stop outputting light when the hinge is not in the unfolded position (para. 0477; Such sensor or group of sensors may be placed on the eyepiece and or eyepiece arm in such a manner that allows detection of when the glasses are being worn by a user. In other embodiments, sensors may be used to determine whether the eyepiece is in a position such that they may be worn by a user, for example, when the earpiece is in the unfolded position. Furthermore, local advertisements may be sent only when the eyepiece is in contact with human skin, in a wearable position).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the HMD of Schultz with the sensors of Border in order to conserve battery power; thereby extending the use of the device.

Regarding claim 11, Schultz discloses a wearable head-up display (HMD 10 of fig. 1).
Schultz fails to teach wherein the arm is arranged to fold in a plane through an optical axis of the image projection means.
Border discloses wherein the arm (temple pieces 2104 of fig. 21) is arranged to fold in a plane through an optical axis of the image projection means (the microprojector 2114 is located on the temple and is located behind the hinge 2128.  The hinge 2128 is connected to the frame 2102 and when the temple is folded the optical axis is also folded).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wearable HMD device of Schultz wherein the projector is located behind the hinge as illustrated by Border in order to reduce the size of the display device when the HMD is not in use.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 10 that was found to be allowable is wherein the image projector is arranged to output the image-bearing light onto a surface when the hinge is in a folded position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        3 March 2022
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882